NO. 07-10-0078-CR
                           IN THE COURT OF APPEALS
                    FOR THE SEVENTH DISTRICT OF TEXAS
                                   AT AMARILLO
                                  PANEL B
                                              FEBRUARY 8, 2011
                                             ___________________________
                                     NEIL CURRAN,
                                                        Appellant
                                                                         v.
                            THE STATE OF TEXAS,
                                                        Appellee
                                            ___________________________
           FROM THE COUNTY COURT AT LAW NO 1 OF LUBBOCK COUNTY;
             NO. 2009-456,362; HONORABLE LARRY B. "RUSTY" LADD, PRESIDING
                       ___________________________
                            Memorandum Opinion
                       ___________________________
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
      Neil Curran was convicted of operating a vehicle at an unsafe speed.  He raises six  issues  in
which he seeks to overturn that  conviction.  Finding  no  merit  to  those  issues,  we  affirm  the
judgment.


      Background
      On November 4, 2008, appellant, who was a Texas Tech student, and three fellow students,  Chris
Parker, Andrew Mosley, and Nathaniel Colon, were involved in a single car rollover accident on  North
County Road 2000 near FM 1294 in Lubbock County.  Colon was injured but the  other  three  boys  were
unharmed.  When Deputy Scott Duncan arrived, he asked the three uninjured boys who had  been  driving
the car.  Appellant took out his license and claimed  responsibility,  though  the  car  belonged  to
appellant’s father.
      When Trooper Jerry Johnson arrived at the scene, he again inquired about the driver’s  identity
and was informed by appellant that he was the driver of the car.  Appellant  also  told  the  trooper
that he believed he had been  traveling  approximately  75  m.p.h.   Appellant  then  called  Colon’s
sister, whom he was dating, and told her that her brother had been injured in an  accident,  that  he
(appellant) was the driver, and that he had been driving too fast.   Several  days  later,  appellant
and Parker told Trooper Johnson that Parker was the driver of the vehicle, though appellant had  been
the one who received the ticket.
      Issue 1 – Admission of Speed
      In his first issue, appellant complains of the trial court’s admission  into  evidence  of  the
statement made to Trooper Johnson as to the speed that appellant believed he had been  going  at  the
time of the accident.  Appellant argues that it was opinion evidence that  must  be  proffered  by  a
properly qualified expert only after it has been shown to be reliable.  We overrule the issue.
      We review the trial court’s admission of  evidence  for  abuse  of  discretion.   Rodriguez  v.
State, 280 S.W.3d 288, 289 (Tex. App.–Amarillo 2007, no pet.).  Moreover, we may  uphold  the  ruling
if the evidence is admissible for any purpose.  McDuff v. State, 939 S.W.2d 607,  619  (Tex.  Crim.
App. 1997).
      Appellant assumes that his statement consisted of expert testimony.   However,  one  may  offer
testimony based on actual knowledge as well as his lay opinion if that opinion is  limited  to  those
opinions or inferences which are rationally based on the perception of the witness and helpful  to  a
determination of a fact in issue.  Tex. R. Evid. 701; see King  v.  State,  129 S.W.3d 680,  683-84
(Tex. App.–Waco 2004, pet. ref’d).  Speed  is  one  area  in  which  lay  opinions  may  be  offered.
McMillan v. State, 754 S.W.2d 422, 425 (Tex. App.–Eastland 1988, pet. ref’d).  Given  that  appellant
admitted several times he was driving the vehicle, the trial court  reasonably  could  have  inferred
that he had a factual basis from which to estimate his speed at the time of the accident.  At  least,
we cannot say that such an inference would fall outside the zone of reasonable disagreement.
      Issue 2 – Subpoenas
      Next, appellant argues  the  trial  court  erred  in  quashing  subpoenas  he  had  issued  for
representatives of General Motors and Vericom Computers as well as Parker,  Mosley,  and  Colon.   We
overrule the issue.
      Initially, we note that Parker testified at trial.  This  rendered  moot  any  complaint  about
that individual not being subpoenaed.
      Regarding the other four potential witnesses, we again review the trial  court’s  ruling  under
the standard of abused discretion.  Ortegon v. State, 267 S.W.3d 537, 542 (Tex.  App.–Amarillo  2008,
pet. ref’d); Emenhiser v. State, 196 S.W.3d 915, 921 (Tex. App.–Fort Worth 2006, pet.  ref’d).   With
this in mind, we note that the addresses listed on  the  subpoenas  indicated  that  the  prospective
witnesses were located outside Lubbock County.  This is of import because a defendant is entitled  to
subpoena witnesses who are located outside the county boundaries only if the offense for which he  is
being tried is punishable by confinement in jail.  Tex. Code Crim.  Proc.  Ann.  art.  24.16  (Vernon
2009).  Here, appellant was cited for proceeding at an unsafe speed, which offense is  a  misdemeanor
punishable only by a fine.  See Tex. Transp. Code  Ann.  §§542.301(b),  542.401,  545.351(a)  (Vernon
1999).[1]  Thus, he was not entitled to the subpoenas.
      Issue 3 – Denial of Recess
      In his third issue, appellant contends the trial court erred  in  denying  his  request  for  a
recess during trial.  We overrule the issue for several reasons.
      First, appellant cites no direct or indirect authority supporting the proposition that  he  was
entitled to a recess.   This  omission  violates  rule  38.1(i)  of  the  Texas  Rules  of  Appellate
Procedure, which, consequently, means he waived the complaint.  See Tex. R. App. P. 38.1(i)  (stating
that an appellate brief must contain a clear and concise  argument  for  the  contentions  made  with
appropriate citations to authorities); Cardenas v. State, 30 S.W.3d 384, 393 (Tex. Crim. App. 2000).
      Second, the recess was allegedly sought  so  that  the  witness  being  examined  could  obtain
records regarding the “issuance of citations after rollover accidents.”  Why  this  was  relevant  to
appellant’s guilt or innocence for operating a vehicle at an unsafe speed  went  unexplained.   Thus,
we cannot say that he carried his burden of proving that the trial court  abused  its  discretion  in
denying the recess.
      Issue 4 – Admission of Exhibits 11-13
      In his next issue, appellant argues that  the  trial  court  erred  in  admitting  exhibits  11
through 13 into evidence.  The exhibits consisted  of  scaled  diagrams  of  the  crash  site  and  a
reconstruction of the accident.  They were allegedly inadmissible because  the  officer  who  created
them “had help from another officer” and the latter was not made to  testify.   Thus,  his  right  to
confront witnesses was denied him.   Furthermore, the State purportedly “failed to prove . .  .  that
this computer generate [sic] accident reconstruction is reliable.”   We overrule the issue.
      Appellant’s contentions consist of mere conclusory argument lacking analysis.   And,  while  it
may be that appellant referred to authority which he labeled “Melendez” and  “Kelly,”  he  failed  to
explain how either pertained to or controlled the circumstances at bar.  It was not enough to  merely
say “[a]ppellant will not bore the Court with a discussion of  Kelly”  and  then  utter  that  “under
Kelly . . .  admission was reversible error.”  Nor was it enough to simply say that because  the  lab
technician in Melendez, who apparently identified the controlled substance as cocaine,  was  required
to testify, the officer who helped the witness at bar develop  the  exhibits  was  also  required  to
testify.  For all we were told, the “assisting” officer at  bar  may  have  done  nothing  more  than
acquire a pencil, gather paper, provide a glass of water, or the like, and such would hardly be  akin
to the testimonial evidence involved in Melendez.
      In short, it is not our obligation to add meat to a bone thrown at us by  an  appellant.   When
an appellant cares not to flesh out an issue through explanation and analysis, we are  free  to  deem
it waived.  Robinson v. State, 851 S.W.2d 216, 221-22 (Tex. Crim. App. 1991).  And, we do so here.
      Issue 5 – Hearsay
      Appellant argues in his fifth issue that the trial court should  have  granted  his  motion  to
strike certain testimony of Trooper Johnson.  The testimony consisted of  the  officer  stating  that
both Parker and appellant initially disclosed to him that appellant was driving the  vehicle  at  the
time of the accident.  The trial court sustained a hearsay objection with  regard  to  the  purported
utterance by Parker but refused to do so with regard to that of appellant.  We overrule the issue.
      It, like others proffered by appellant, lacks citation to authority and explanation as  to  why
the admission of appellant had to be excluded simply because the statement of Parker  may  have  been
hearsay.  Given this inadequacy in briefing, the issue was waived.  See  Tex.  R.  App.  P.   38.1(i)
(stating that an appellate brief must contain a clear and concise argument for the  contentions  made
with appropriate citations to authorities); Cardenas v. State, 30 S.W.3d at 393.
      Issue 6 – Testimony of Amit Desai
      Finally, appellant complains of the trial court’s refusal to permit Amit Desai to testify about
his belief that Parker, as opposed to appellant, actually was driving at the time.  We  overrule  the
issue.
      A trial court may exclude redundant testimony or evidence.  Sturgeon v. State, 106 S.W.3d 81,
88 (Tex. Crim. App. 2003).  Furthermore, the  testimony  at  issue  was  redundant  of  that  already
admitted.  Trooper Johnson testified that Parker told him (days after the accident) that he  (Parker)
was driving the vehicle.  So, the trial court’s concluding that the Desai comments were  inadmissible
did not fall outside the zone of reasonable disagreement.
      Having overruled all of appellant’s issues, we affirm the judgment.


                                   Per Curiam


Do not publish.
-----------------------
      [1]Pursuant to the Transportation Code, a person convicted of speeding is subject to a fine  of
not less than $1 or more than $200.  Tex. Transp. Code Ann. §542.401 (Vernon 1999); see also  Halbert
v. State, No. 05-96-01438-CR, 1999 Tex. App. Lexis 384, at *3 (Tex. App.–Dallas January 22, 1999,  no
pet.) (not designated for publication); Clark v. State, No.  01-96-01079-CR,  1998  Tex.  App.  Lexis
1610, at *2-3  (Tex.  App.–Houston  [1st  Dist.]  March  12,  1998,  no  pet.)  (not  designated  for
publication);  Riley  v.  State,  No.  07-96-0447-CR,  1997  Tex.  App.  Lexis  5564,  at  *4   (Tex.
App.–Amarillo October 24, 1997, no pet.) (not designated for publication).  Under the Penal  Code,  a
Class C misdemeanor is punishable by a fine not to exceed $500.  Tex. Penal Code Ann. §12.23  (Vernon
  2003).   A  fine  of  $500  was  assessed  against  appellant,  which  is  inconsistent  with   the
Transportation Code.